department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp uilc dollar_figure internal_revenue_service national_office field_service_advice memorandum for area_counsel sbse area from james c gibbons chief branch administrative provisions and judicial practice cc pa apjp subject sec_6015 claim this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer year year year date dollar_figurea issue sec_1 whether the service abused its discretion in limiting refunds to a specific period provided under revproc_2000_15 2000_5_irb_447 for purposes of a claim for equitable relief under sec_6015 of the internal_revenue_code was an outstanding tax_liability for year paid on or before april of year conclusion sec_1 the service did not abuse its discretion in establishing the refund period under revproc_2000_15 as commencing on date and ending on date as the window period for refunds under the facts set forth below the year liability was not paid on or before april of year facts the taxpayer and the taxpayer’s then spouse filed a joint income_tax return for year they failed to pay the full amount of tax reflected on the return the taxpayer timely filed a year individual federal_income_tax return the year return reflected an overpayment of dollar_figurea this amount was attributable at least in part to withheld income_tax the service processed the taxpayer’s year return after april of year as indicated by the transcript of the taxpayer’s account pursuant to this processing the service on or after date authorized the year overpayment to be credited against the year liability the year overpayment was applied in full toward the year liability the taxpayer asserts that the taxpayer should be entitled to equitable relief for year pursuant to sec_6015 the taxpayer therefore seeks among other things a refund of dollar_figurea as noted above dollar_figurea was a year overpayment credited to year to offset a portion of taxpayer’s year liability you have asked whether the payment of dollar_figurea toward the year liability occurred on or before april of year for purposes of revproc_2000_15 described below you have also asked whether revproc_2000_15 is consistent with applicable law law and analysis sec_6015 generally provides that individuals who have filed joint returns may request relief from joint_and_several_liability under sec_6015 available to all joint filers and sec_6015 available to joint filers who are no longer married legally_separated or no longer living together in addition taxpayers who have filed joint returns may request equitable relief from joint_and_several_liability under sec_6015 sec_6015 provides in part that credit or refund shall be allowed or made to the extent attributable to the application of sec_6015 sec_6015 further provides that refunds are not authorized under sec_6015 sec_3201 of the irs restructuring and reform act of publaw_105_206 date provides in part that the provisions of sec_6015 apply to liabilities arising before date that remain unpaid as of that date sec_6401 provides that if the amount allowable as refundable credits exceeds the tax imposed by subtitle a then the amount of such excess shall be considered an overpayment sec_6402 provides in part that in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment generally an overpayment is treated as arising on the date on which the tax_payments first exceed the correct_tax liability for the year sec_301_6611-1 of the regulations on procedure and administration provides as follows except as provided in sec_6401 relating to assessment and collection after the expiration of the applicable_period of limitation there can be no overpayment_of_tax until the entire tax_liability has been satisfied therefore the dates of overpayment of any_tax are the date of payment of the first amount which when added to previous payments is in excess of the tax_liability and the dates of payment of all amounts subsequently paid with respect to such tax_liability for purposes of applying this regulation sec_301_6611-1 provides that the provisions of sec_6513 treating wage withholding during a taxable_year as a tax payment on april of the following year shall apply in determining the date of an overpayment for purposes of computing interest thereon the service did not abuse its discretion with regard to the window period established in revproc_2000_15 sec_6015 confers broad discretion upon the commissioner to grant equitable relief based on all the facts and circumstances in cases where relief is unavailable under sec_6015 or c congress placed no objective limitations on this grant of authority however sound tax_administration requires that some objective and judgmental limitations be applied to the exercise of this authority to ensure fairness and consistency of taxpayer treatment as directed by sec_6015 the secretary has prescribed procedures to use when determining whether a taxpayer qualifies for equitable relief in revproc_2000_15 it provides the conditions under which relief under sec_6015 will ordinarily be granted and for all other circumstances a partial list of factors to be considered in determining whether it would be inequitable under sec_6015 to hold a requesting spouse liable revproc_2000_15 gives taxpayers guidance on when equitable relief is appropriate and provides service employees with standards to follow in an effort to ensure that the agency exercises its discretion consistently sec_4 of revproc_2000_15 provides that requests for equitable relief under sec_6015 will generally be granted only if the taxpayer’s liability remains unpaid one exception to this provision is that relief will be available even if the liability has been paid but only if payment occurs between date and date the window period this enabled taxpayers to obtain a refund of those amounts paid before guidance in notice_98_61 was issued on the subject date was selected as the ending date because it provided a reasonable period of time after guidance was issued to put taxpayers on notice that the service would not be issuing refunds generally for relief granted under sec_6015 revproc_2000_15 also carves out a second exception for a refund of amounts paid pursuant to an installment_agreement after a claim for relief was filed the service and the department of treasury wanted to encourage taxpayers who have entered into installment agreements to continue making installment payments so as to avoid a default therefore spouses who receive relief under sec_6015 will be able to receive refunds for installment payments made under an installment_agreement following the date of their request for relief however this exception only applies if the taxpayer is not in default under his or her installment_agreement if the requesting spouse’s claim for relief does not fit within one of these two exceptions then he or she will not receive a refund of amounts paid if relief is granted refunds pursuant to installment agreements are not relevant in the present case the secretary published guidance regarding the window period in notice_98_61 1998_2_cb_758 in notice_98_61 the service and department of treasury requested comments from the public regarding the interim guidelines no comments were received revproc_2000_15 finalized the procedures that were outlined in notice_98_61 with very few changes to its provisions the tax_court reviews the service’s determination of relief pursuant to sec_6015 under an abuse_of_discretion standard see 114_tc_276 the tax_court has stated that there exists a strong presumption that the actions of an administrative agency are subject_to judicial review see 91_tc_1079 82_tc_989 whether the commissioner has abused his discretion is a question of fact see 81_tc_520 80_tc_34 aff’d in part and rev’d in part on another ground 756_f2d_1430 9th cir the court must examine all of the facts and circumstances to determine this the tax_court in 101_tc_117 described the following approach for questions involving abuse_of_discretion in reviewing the commissioner’s actions we do not substitute our judgment for the commissioner’s nor do we permit taxpayers to carry their burden_of_proof by a mere preponderance_of_the_evidence taxpayers are required to clearly show that the commissioner’s action was arbitrary capricious or without sound basis in fact the service did not abuse its discretion in providing guidance in revproc_2000_15 regarding refunds the window period allotted a reasonable amount of time to put taxpayers on notice that generally refunds would not be granted under sec_6015 f the payment of dollar_figurea toward the taxpayer’s liability for year occurred after april of year as noted above the taxpayer’s overpayment for year was credited in full toward payment of the taxpayer’s year tax_liability the taxpayer asserts under sec_6015 that the year overpayment should be refunded to the taxpayer the taxpayer seeks a refund of dollar_figurea ie the portion of the year liability offset when the year overpayment was credited toward that liability the service has stated that a taxpayer may be granted relief under sec_6015 for tax_liabilities that have been paid but only if payment occurs between date and date revproc_2000_15 2000_5_irb_447 the taxpayer in the present case is in fact seeking relief for a liability that has been paid namely the dollar_figurea in year liability paid via application of the year overpayment therefore unless that sum of dollar_figurea was paid between date and date it cannot be refunded to the taxpayer under sec_6015 the courts have long held that an outstanding tax_liability is considered paid_by a credit on the date the credit is allowed 282_us_468 the code is consistent providing in sec_7422 that for purposes of civil refund actions the credit of an overpayment of any_tax in satisfaction of any_tax liability shall be deemed to be a payment in respect of such tax_liability at the time such credit is allowed similarly sec_6407 provides that a credit is allowed on the date on which the secretary first authorizes the scheduling of an overassessment in respect of any internal revenue tax in the present case there is no basis for concluding that the service allowed or scheduled the crediting of the year overpayment to the year liability before april of year no processing of the year return occurred until after april of year that is the service did not even enter the numbers shown on the year return onto a tape or any other recordkeeping system until after april of year absent any processing of the return the service cannot be viewed as allowing to the taxpayer a credit for an overpayment shown on that return the taxpayer’s transcript of account indicates that it was not until date that the service certified in writing that the taxpayer had overpaid the taxpayer’s income_tax_liability for year sec_6402 and the underlying regulations authorize the service to credit an overpayment against an earlier year’s deficiency as it did in the present case after april of year sec_6402 provides in relevant part as follows in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment the regulations under sec_6402 provide that when the service determines that the payments by a taxpayer exceed the tax_shown_on_the_return the service may make credit or refund of such overpayment without awaiting examination of the completed return and without awaiting filing of a claim_for_refund see sec_301_6402-4 of the procedure and administration regulations until it processes a return the service cannot be realistically viewed as determining that an overpayment exists once the service makes such a determination the regulation quoted above allows it to credit the overpayment to an earlier year no processing occurred in the present case by april of year it follows that no determination of an overpayment and no authorization for the crediting of that overpayment to year took place by that date accordingly under swift co the payment of dollar_figurea toward taxpayer’s year liability by application of the year overpayment did not occur by april of year revproc_2000_15 therefore precludes a claim under sec_6015 for refund of that amount a recent decision by the court of federal claims provides guidance for a situation such as that of the taxpayer see 33_fedclaims_600 u s t c cch big_number in donahue the service applied a taxpayer’s overpayment against his outstanding tax_liability for the taxpayer filed his return in june of but the service did not credit the overpayment to the liability until date id at big_number the court held that the taxpayer paid his liability on the date date that the service credited the overpayment to id at big_number the court in donahue therefore looked not to the return filing_date to set the payment_date for the liability but to a date that followed successful processing of the return neither party in donahue specifically argued that the return filing_date should constitute the payment_date for the tax_liability the government argued for date and the taxpayer argued that the payment occurred in after the government completed its audit of the taxpayer’s return nevertheless the court’s conclusion that the payment occurred upon the service’s crediting of the overpayment to the earlier year was not dicta and provides guidance in situations such as the present case as noted above it follows from the regulations under sec_6402 quoted extensively in donahue that payment of a prior year’s liability with a current_year overpayment cannot occur before processing of the current_year return no such processing occurred in the present case on or before april of year you note that the taxpayer’s transcript describes a transfer in year of the year overpayment to year the transcript does not state however that this transfer occurred on or before april of year the cycle date for the transfer instead indicates that it took place after that date the service’s transcripts of the taxpayer’s account contain a number of references to april of year in the context of the year overpayment and the year liability some of these references signify that interest on the year liability will stop running on april of year to the extent that liability was satisfied by the year overpayment none of the transcript references however indicate that the service allowed or scheduled a credit for the year overpayment on or before april of year based upon the circumstances described above the payment of dollar_figurea toward the taxpayer’s year liability did not occur between date and date accordingly the taxpayer is not entitled to a refund of that amount under sec_6015 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
